Case: 13-1127    Document: 2      Page: 1   Filed: 01/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  DAVID L. GIST, SR.,
                  Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2013-1127
                __________________________

   Appeal from the United States District Court for the
Northern District of New York in case no. 09-CV-1361,
Senior Judge Neal P. McCurn.
              __________________________

                        ORDER

   The court considers whether this appeal should be dis-
missed or transferred.

    David L. Gist, Sr. appeals from a judgment of the
United States District Court for the Northern District of
New York which dismissed his complaint of medical
malpractice against a Department of Veterans Affairs
medical facility for lack of subject matter jurisdiction.
This court is a court of limited jurisdiction, which does not
appear to include jurisdiction in this matter. 28 U.S.C.
§ 1295.
Case: 13-1127        Document: 2   Page: 2    Filed: 01/11/2013




DAVID GIST V. US                                            2


      Accordingly,
      IT IS ORDERED THAT:

    (1) The parties are directed to respond within 21 days
from the date of filing of this order concerning whether
this appeal should be transferred to the United States
Court of Appeals for the Second Circuit pursuant to 28
U.S.C. § 1631.

      (2) The briefing schedule is stayed.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s26